DETAILED ACTION
Claims 1-20 are pending.
Priority: June 05, 2018
Assignee: Rambus


				Claim objections
Claim 12 is objected to for a typo. Claim 12 recites, ‘the associated plurality of the data rows is coupled to a second, differing sense amplifier’.
	As per Para-0088 of the spec, it must recite, ‘a second, different sense amplifier’.
	Claim 10 has a similar issue and hence is rejected for the same reason. Appropriate correction is requested.

Specification
The title of the disclosure is not descriptive. A new title is required that is clearly indicative of the disclosure 
to which the claims are directed. The following title is suggested: ‘Storage and access of data and tags in a multi-way set associative cache’.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9, 11-12, 15-17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Vogelsang et al (20150234707) in view of Ware (20130212331) and Loh et al (20130138892).

As per Claim 1, Vogelsang discloses a dynamic random access memory (DRAM) (Vogelsang, [0005 - Fig. 1A shows a DRAM array]; [0006,0007 - Figs. 1B-1C show a DRAM bank]), comprising:
DRAM having a plurality of columns, a plurality of data rows (Vogelsang, [0037 - Fig. 1A shows DRAM array 150, wherein the DRAM component consists of ‘mats’/memory array tiles, which are organized into rows and columns]) and a plurality of tag rows (Vogelsang, [Fig. 7A shows DRAM device 700, wherein 1 Tag Mat = 64K bits = 256 bits x 16bits x 16bits]; [0062 – In Fig. 7A, tag memory 710 receives the bank address and row address when a row in the core is activated. It compares this to the row addresses needing repair, and if there is a match, the ‘select’ output is asserted]; [Fig. 7B shows tag memory 710 as a content addressable memory of multi-set cache]);
a plurality of comparators (Vogelsang, [0086 - Fig. 11 shows a tag memory logic circuit 1100 with two compare blocks]) each to compare a first plurality of address bits and a first plurality of tag information bits from the plurality of tag rows (Vogelsang, [0086 - The tag memory logic 1100 receives the bank address BA[2:0] and row address RA[12:0] when a row in the core is activated. This combined address is broken into two fields. One field of 9 bits directly addresses the two cache sets. The second field of 7 bits is compared to see if it matches the value held in either of the two sets]; [0087 - If either of the output values 7 bits matches the second field 7 bits, the EQ output of one of the compare blocks is asserted]),
Vogelsang discloses a content addressable multi-set cache.
Ware further discloses,
a plurality of comparators (Ware, [0034 – In Fig. 1A, Tag compare circuit 238]) each to compare a first plurality of address bits and a first plurality of tag information bits from the plurality of tag rows to determine a cache hit (Ware, [0058 – In Fig. 3, tag compare circuit 238 compares signals TAG representing the tag for the data block accessed from bank 261 to the delayed address signals AHD. If signals TAG match the delayed address signals AHD, tag compare circuit 238 generates a Hit state in a Hit/Miss signal indicating that the data block accessed from bank 261 in memory integrated circuit 205 matches the data block requested in the read transaction]; [0159 - Tag compare circuit 1138 compares the upper address ATH identified by signals AHD to the tags identified by signals TX3A and TX3B or by signals TY3A and TY3B to generate the Hit/Miss signal and the TC signal]), 
generate a second plurality of address bits to access data information in the DRAM as a multiway set associative cache (Ware, [0159 – In Fig. 11, tag compare circuit 1138 generates the Hit/Miss signal and the TC signal. Interface circuit 1152 transmits the Hit/Miss signal to the processor integrated circuit as signal Hit/Miss2. The TC signal is provided to the select inputs of multiplexer circuits 1137. The TC signal indicates which of the two data blocks corresponds to the upper address ATH. If the TC signal indicates that the tag identified by signals TX3A or TY3A matches upper address ATH, multiplexer circuits 1137 provide the data block identified by signals DY2A or DX2A, respectively, to interface circuit 1151 as signals ADB1. If the TC signal indicates that the tag identified by signals TX3B or TY3B matches upper address ATH, multiplexer circuits 1137 provide the data block identified by signals DY2B or DX2B, respectively, to inputs of interface circuit 1151 as signals ADB 1. If the TC signal indicates that the tag identified by signals TX3B or TY3B matches upper address ATH, multiplexer circuits 1137 provide the data block identified by signals DY2B or DX2B, respectively, to inputs of interface circuit 1151 as signals ADB1]; [0160 - Interface circuit 1151 transmits the data block selected by multiplexer circuits 1137 to the processor integrated circuit as signals ADB2. The processor integrated circuit provides the data block identified by signals ADB2 as the Read Data signals]; [0135 - Memory integrated circuit 1005 implements a two set cache that has a lower miss rate. The tag contains the upper address ATH to indicate which of the two cache sets stores the data block requested by the read transaction]) in a plurality of banks of the DRAM (Ware, [0035 – In Fig. 1B, the memory cells in each of memory integrated circuits 205-207 are arranged in banks]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the data and tag storage and access of Ware into the DRAM of Vogelsang, for the benefit of implementing a cache memory having a large storage capacity, with associated tag circuits for identifying data stored in the cache memory also having a relatively large storage capacity (Ware, 0004).
Loh further clarifies,
a plurality of comparators each to compare (Loh, [Fig. 3 Control Logic 336]) a first plurality of address bits and a first plurality of tag information bits from the plurality of tag rows (Loh, [0064 – As per Fig. 4, in a 30-way set-associative cache organization, when row 432a is selected, the cache tag values stored in the fields 434a-434d is used to determine which one of the 30 cache lines stored in fields 438a-438d is being accessed. The cache tag stored in field 412 within the address 410 is used in comparison logic to locate a corresponding cache line of the multiple cache lines stored in row buffer 440]; [0066 - One or more bits from the received address selects a subgroup of the cache tags stored in fields 444a-444d for the tag comparison logic]) to determine a cache hit (Loh, [0065 - A cache line hit occurs when the cache tag value stored in field 412 matches a cache tag value stored in one of the fields 444a-444d in the row buffer 440 and a corresponding cache line state stored in the field 446 indicates a corresponding cache line is a valid cache line. The tag comparison operation reads each of the stored cache tags in fields 444a-444d in a single continuous burst]),
generate a second plurality of address bits to access data information in the DRAM as a multiway set associative cache (Loh, [0067 – In Fig. 4, a given one of the multiple cache lines stored in the row buffer 440 is selected based on the tag comparison result. This column access is based on information stored in the received address and stored in the row buffer 440, such as the cache tags in fields 444a-444d and in the cache line state information stored in the field 446, thereby implying generating the second plurality of address bits. The selected given cache line is read based on the received memory request]; [0052 – As per Fig. 4, memory array bank 430 includes multiple rows 432a-432k. Each one of the rows 432a-432k stores cache tags and cache lines for an N-way set-associative cache organization, wherein N is greater than one]),
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the 3D-DRAM of Loh into the DRAM of Vogelsang, Ware for the benefit of reducing latency and power consumption, wherein the processing unit uses the 3D DRAM as a cache. Each row of the multiple rows in the memory array banks of the 3D DRAM stores at least multiple cache tags and multiple corresponding cache lines indicated by the multiple cache tags. In response to receiving a memory request from the processing unit, the 3D DRAM performs a memory access according to the received memory request on a given cache line indicated by a cache tag within the received memory request (Loh, 0012). 

As per Claim 2, the rejection of claim 1 is incorporated, and Vogelsang discloses,
wherein each of a plurality of mats in each of the plurality of banks (Vogelsang, [0037 – In Fig. 1A, the DRAM component consists of ‘mats’/memory array tiles, which are organized into rows and columns. Each mat is depicted as a small square, and is grouped with other mats into banks. Each mat comprises an array of storage memory cells. As showm the DRAM is a 1 Gbit DRAM having 16 banks, where each bank comprises 1K mats and each mat includes a 256×256 array of storage memory cells]) has one of the plurality of tag rows (Vogelsang, [Fig. 7A: 1 Tag Mat = 64K bits = 256 bits x 16bits x 16bits]; [0062 – In Fig. 7A, a block of steering/multiplexing logic is provided between the core block and the interface block, as well as a tag memory element 710 in the center of the interface. The tag memory 710 receives the bank address and row address when a row in the core is activated]).

As per Claim 4, the rejection of claim 1 is incorporated, and Vogelsang further discloses,
a segment of the DRAM has a first tag row in an upper half of the segment, assigned to data in a lower half of the segment (Vogelsang, [0043 – In Fig. 1C, sense amplifier/SA stripe 1 senses memory cells in segments 1 and 2. However, segments 0 and 16 are organized differently from the other segments. Because each of these segments is at the edge of the bank, there is typically no SA stripe on one side of the segment. As a result, segment 0 uses only half the bit lines of the other segments, as this segment has only half the number of sense amplifiers associated with it when compared to the other segments 1-15]); 
the segment has a second tag row in the lower half of the segment, assigned to data in the upper half of the segment (Vogelsang, [0043 - Segment 0 includes only half the number of usable memory cells as the other segments, i.e., an 8K×256 array of cells. In the DRAM, segment 16 is a replica of segment 0. Segment 0 and segment 16 are therefore typically accessed together to provide the same number of memory cells as when accessing one of the segments 1 through 15]).

As per Claim 5, the rejection of claim 1 is incorporated, and Vogelsang, Ware, Loh disclose a set associative cache with banks, data mats, tag mats and comparators.
Ware further discloses,
each of the plurality of tag rows is associated with specific data rows as a way of the multiway set associative cache (Ware, [0027 - Figs. 1A-1B show system that stores data and tags for the data in cache memory. Each of the tags identifies the location of a block of data stored in main memory. Each data block and the tag associated with each data block are stored in different arrays of memory cells in cache memory]),
Loh further clarifies, 
each of the plurality of tag rows is associated with specific data rows as a way of the multiway set associative cache (Loh, [0012 - The 3D DRAM stores both a tag array and a data array. Each row of the multiple rows in the memory array banks of the 3D DRAM stores one or more cache tags and one or more corresponding cache lines indicated by the one or more cache tags]; [0050 - Each row within a given memory array bank stores data using a set-associative cache organization. The stored data is partitioned into cache lines. Each row also stores cache tags corresponding to the cache lines within the same row]; [0052 - In Fig. 4, the memory array bank 430 includes multiple rows 432a-432k. Each one of the rows 432a-432k stores cache tags and cache lines for an N-way set-associative cache organization, wherein N is greater than one. Therefore, the memory array bank 430 combines a tag array and a data array of a cache organization into a single physical structure]),
Vogelsang further discloses,
and does not share a sense amplifier with the associated specific data rows (Vogelsang, [0050 - Fig. 2B shows an use case of Fig. 1D. Here, a row access cycle is targeted at a defective data row, .e.g. a row with one or more weak cells, in segment 2. This causes a word line in segment 2 to be asserted, causing the 16K memory cells connected to the word line to place their contents on the bit lines in segment 2. These bit lines are sensed and amplified by SA stripes 1 and 2]; [0050 - Since the ECC bits are only stored in segment 16, the 16 ECC Global Column I/O lines need not run throughout the entire bank array. Also only 8K of the 16K memory cells accessed in segment 16 contain data bits, and are sensed by SA stripe 15. These cells do not participate in the column access cycle]).

As per Claim 9, Vogelsang discloses a set associative cache dynamic random access memory (DRAM) (Vogelsang, [0005 - Fig. 1A shows a DRAM array]; [0006,0007 - Figs. 1B-1C show a DRAM bank]; [Fig. 7B shows tag memory 710 as a content addressable memory of multi-set cache]), comprising:
a plurality of banks, each bank comprising a plurality of mats (Vogelsang, [0037 - In Fig. 1A, the DRAM is a 1 Gbit DRAM having 16 banks where each bank comprises 1K mats and each mat includes a 256×256 array of storage memory cells]),
each mat comprising a plurality of DRAM cells in rows and columns (Vogelsang, [0037 – In Fig. 1A, the DRAM consists of ‘mats’/memory array tiles, which are organized into rows and columns. Each mat is a small square, and is grouped with other mats into banks. Each mat comprises an array of storage memory cells]);
a majority of the rows comprising rows for data as data rows (Vogelsang, [Figs. 1A,6: 16K ‘data mats’]), 
a minority of the rows comprising rows for tags, as tag rows (Vogelsang, [Figs. 1A,7 - 256 ‘tag mats’]); 
a plurality of comparators (Vogelsang, [0086 - Fig. 11 shows a tag memory logic circuit 1100 with two compare blocks]) each having as inputs a first plurality of address bits and a first plurality of tag information bits from the tag rows to be compared (Vogelsang, [0086 - The tag memory logic 1100 receives the bank address BA[2:0] and row address RA[12:0] when a row in the core is activated. This combined address is broken into two fields. One field of 9 bits directly addresses the two cache sets. The second field of 7 bits is compared to see if it matches the value held in either of the two sets]; [0087 - If either of the output values 7 bits matches the second field 7 bits, the EQ output of one of the compare blocks is asserted]),
Vogelsang discloses a content addressable multi-set cache.
Ware further discloses,
a plurality of comparators (Ware, [0034 – In Fig. 1A, Tag compare circuit 238]) each having as inputs a first plurality of address bits and a first plurality of tag information bits from the tag rows to be compared to find a cache hit (Ware, [0058 – In Fig. 3, tag compare circuit 238 compares signals TAG representing the tag for the data block accessed from bank 261 to the delayed address signals AHD. If signals TAG match the delayed address signals AHD, tag compare circuit 238 generates a Hit state in a Hit/Miss signal indicating that the data block accessed from bank 261 in memory integrated circuit 205 matches the data block requested in the read transaction]; [0159 - Tag compare circuit 1138 compares the upper address ATH identified by signals AHD to the tags identified by signals TX3A and TX3B or by signals TY3A and TY3B to generate the Hit/Miss signal and the TC signal]), 
generate a second plurality of address bits to access the data information in the DRAM as one of a plurality of ways of the set associative cache (Ware, [0159 – In Fig. 11, tag compare circuit 1138 generates the Hit/Miss signal and the TC signal. Interface circuit 1152 transmits the Hit/Miss signal to the processor integrated circuit as signal Hit/Miss2. The TC signal is provided to the select inputs of multiplexer circuits 1137. The TC signal indicates which of the two data blocks corresponds to the upper address ATH. If the TC signal indicates that the tag identified by signals TX3A or TY3A matches upper address ATH, multiplexer circuits 1137 provide the data block identified by signals DY2A or DX2A, respectively, to interface circuit 1151 as signals ADB1. If the TC signal indicates that the tag identified by signals TX3B or TY3B matches upper address ATH, multiplexer circuits 1137 provide the data block identified by signals DY2B or DX2B, respectively, to inputs of interface circuit 1151 as signals ADB 1. If the TC signal indicates that the tag identified by signals TX3B or TY3B matches upper address ATH, multiplexer circuits 1137 provide the data block identified by signals DY2B or DX2B, respectively, to inputs of interface circuit 1151 as signals ADB1]; [0160 - Interface circuit 1151 transmits the data block selected by multiplexer circuits 1137 to the processor integrated circuit as signals ADB2. The processor integrated circuit provides the data block identified by signals ADB2 as the Read Data signals]; [0135 - Memory integrated circuit 1005 implements a two set cache that has a lower miss rate. The tag contains the upper address ATH to indicate which of the two cache sets stores the data block requested by the read transaction]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the data and tag storage and access of Ware into the DRAM of Vogelsang, for the benefit of implementing a cache memory having a large storage capacity, with associated tag circuits for identifying data stored in the cache memory also having a relatively large storage capacity (Ware, 0004).
Loh further clarifies,
a plurality of comparators (Ware, [0034 – In Fig. 1A, Tag compare circuit 238]) each having as inputs a first plurality of address bits and a first plurality of tag information bits from the plurality of tag rows (Loh, [0064 – As per Fig. 4, in a 30-way set-associative cache organization, when row 432a is selected, the cache tag values stored in the fields 434a-434d is used to determine which one of the 30 cache lines stored in fields 438a-438d is being accessed. The cache tag stored in field 412 within the address 410 is used in comparison logic to locate a corresponding cache line of the multiple cache lines stored in row buffer 440]; [0066 - One or more bits from the received address selects a subgroup of the cache tags stored in fields 444a-444d for the tag comparison logic]) to determine a cache hit (Loh, [0065 - A cache line hit occurs when the cache tag value stored in field 412 matches a cache tag value stored in one of the fields 444a-444d in the row buffer 440 and a corresponding cache line state stored in the field 446 indicates a corresponding cache line is a valid cache line. The tag comparison operation reads each of the stored cache tags in fields 444a-444d in a single continuous burst]),
generate a second plurality of address bits to access the data information in the DRAM as one of a plurality of ways of the set associative cache (Loh, [0067 – In Fig. 4, a given one of the multiple cache lines stored in the row buffer 440 is selected based on the tag comparison result. This column access is based on information stored in the received address and stored in the row buffer 440, such as the cache tags in fields 444a-444d and in the cache line state information stored in the field 446, thereby implying generating the second plurality of address bits. The selected given cache line is read based on the received memory request]; [0052 – As per Fig. 4, memory array bank 430 includes multiple rows 432a-432k. Each one of the rows 432a-432k stores cache tags and cache lines for an N-way set-associative cache organization, wherein N is greater than one]),
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the 3D-DRAM of Loh into the DRAM of Vogelsang, Ware for the benefit of reducing latency and power consumption, wherein the processing unit uses the 3D DRAM as a cache. Each row of the multiple rows in the memory array banks of the 3D DRAM stores at least multiple cache tags and multiple corresponding cache lines indicated by the multiple cache tags. In response to receiving a memory request from the processing unit, the 3D DRAM performs a memory access according to the received memory request on a given cache line indicated by a cache tag within the received memory request (Loh, 0012). 

As per Claim 11, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 12, the rejection of claim 9 is incorporated, and Vogelsang further discloses, 
each tag row is associated with a plurality of the data rows (Vogelsang, [0043 - Fig. 3 shows technique for storing data blocks and tags in cache memory]; [0044 - The tag blocks T0-T7 in bank 261 identify the upper addresses ATH for data blocks D00-D06, D10-D16, D20-D26, D30-D36, D40-D46, D50-D56, D60-D66, and D70-D76, respectively, in bank 263]; [0047 - Each of the 8 tag blocks T0-T7 in each bank 261 and 263 includes 7 tags that identify the upper addresses ATH for 7 data blocks]);
each tag row is coupled to a first sense amplifier (Vogelsang, [0054 - Bank 263 contains sense amplifiers 282 that are associated with the columns of memory cells in bank 263. Sense amplifiers 282 sense and latch the tag block from the selected row of memory cells in bank 263]); 
the associated plurality of the data rows is coupled to a second, differing sense amplifier (Vogelsang, [0050 - Sense amplifiers 281 sense and latch data from the selected row of memory cells in bank 261]).

As per Claim 15, the rejection of claim 9 is incorporated, and Vogelsang, Ware, Loh disclose a set associative cache with banks, mats and comparators.
Ware further discloses, 
a mode register to set a bit length of each of the tags and each of the plurality of comparators (Ware, [0204 - Fig. 17 shows an address map logic circuit 1700 which includes divide by K circuit 1701 and register circuits 1702-1704]; [0205 – In Fig. 3, K equals 7, because the tag blocks are stored at a low column address of 7]; [0034 - Memory controller circuit 203 includes read queue circuit 211, address map logic 212, registers 213-216, delay circuits 221-223, multiplexer circuits 231-235, tag compare circuit 238, access control circuit 239, and interface circuits 241-244]; [0040 - Addresses AD, AB, AR, ACH, and ACL are provided to register 214 as signals AL1. Signals AL1 are stored in register 214]), or select how many ways in a set (Ware, [0037,0038 – As per Figs. 1A-1B, the physical address is stored in read queue circuit 211 and is provided to address map logic circuit 212 as signals PHY1. Address map logic circuit 212 maps the physical address into a mapped address that includes an upper address ATH and a lower address ATL. The lower address ATL includes multiple subsets of addresses. The lower address ATL includes addresses AD, AG, AB, AR, ACH, and ACL. Addresses AD, AG, AB, and AR identify the device, bank group, bank, and row, respectively, of memory cells in the cache memory. The device address AD identifies one of the cache memory integrated circuits 205-207. Addresses ACH and ACL identify a column in cache memory. Address ACH indicates a high column address, and address ACL indicates a low column address]; [0039 - Address T is selected to identify the low column address reserved for storing the tag block in cache memory]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the data and tag storage and access of Ware into the DRAM of Vogelsang, Loh, for the benefit of implementing a cache memory having a large storage capacity, with associated tag circuits for identifying data stored in the cache memory also having a relatively large storage capacity (Ware, 0004).

As per Claim 16, Vogelsang discloses a method of operating a set associative cache dynamic random access memory (DRAM) (Vogelsang, [0005 - Fig. 1A shows a DRAM array]; [0006,0007 - Figs. 1B-1C show a DRAM bank]; [Fig. 7B shows tag memory 710 as a content addressable memory of multi-set cache]), comprising:
presenting a plurality of address bits of a set in the DRAM to each of a plurality of comparators (Vogelsang, [0086 - Fig. 11 shows a tag memory logic circuit 1100 with two compare blocks]) in or adjacent to banks of the DRAM (Vogelsang, [0086 - The tag memory logic 1100 receives the bank address BA[2:0] and row address RA[12:0] when a row in the core is activated. This combined address is broken into two fields. One field of 9 bits directly addresses the two cache sets. The second field of 7 bits is compared to see if it matches the value held in either of the two sets]; [0087 - If either of the output values 7 bits matches the second field 7 bits, the EQ output of one of the compare blocks is asserted. Here each of the eight banks contains 32 horizontal groups of 64 mat blocks]), 
wherein each bank has data rows and tag rows (Vogelsang, [0037 - In Fig. 1A, the DRAM is a 1 Gbit DRAM having 16 banks where each bank comprises 1K mats and each mat includes a 256×256 array of storage memory cells]; [0037 – In Fig. 1A, the DRAM consists of ‘mats’/memory array tiles, which are organized into rows and columns. Each mat is a small square, and is grouped with other mats into banks]; [Figs. 1A,6: 16K ‘data mats’]; [Figs. 1A,7 - 256 ‘tag mats’]);
Vogelsang discloses a content addressable multi-set cache.
Ware discloses,
comparing (Ware, [0034 – In Fig. 1A, Tag compare circuit 238]), in parallel in the plurality of comparators (Ware, [0134 – In Figs. 10A-10B, memory integrated circuit 1005 provides twice as many signals in parallel between interface circuits 1051-1053 and bank groups X and Y, thereby implying that the tag compare circuit can compare in parallel]), the plurality of address bits and a first plurality of tag information bits from the tag rows to determine a cache hit (Ware, [0058 – In Fig. 3, tag compare circuit 238 compares signals TAG representing the tag for the data block accessed from bank 261 to the delayed address signals AHD. If signals TAG match the delayed address signals AHD, tag compare circuit 238 generates a Hit state in a Hit/Miss signal indicating that the data block accessed from bank 261 in memory integrated circuit 205 matches the data block requested in the read transaction]; [0159 - Tag compare circuit 1138 compares the upper address ATH identified by signals AHD to the tags identified by signals TX3A and TX3B or by signals TY3A and TY3B to generate the Hit/Miss signal and the TC signal]);
determining, based on the comparing, a second plurality of address bits (Ware, [0159 – In Fig. 11, tag compare circuit 1138 generates the Hit/Miss signal and the TC signal. Interface circuit 1152 transmits the Hit/Miss signal to the processor integrated circuit as signal Hit/Miss2. The TC signal is provided to the select inputs of multiplexer circuits 1137. The TC signal indicates which of the two data blocks corresponds to the upper address ATH. If the TC signal indicates that the tag identified by signals TX3A or TY3A matches upper address ATH, multiplexer circuits 1137 provide the data block identified by signals DY2A or DX2A, respectively, to interface circuit 1151 as signals ADB1. If the TC signal indicates that the tag identified by signals TX3B or TY3B matches upper address ATH, multiplexer circuits 1137 provide the data block identified by signals DY2B or DX2B, respectively, to inputs of interface circuit 1151 as signals ADB 1. If the TC signal indicates that the tag identified by signals TX3B or TY3B matches upper address ATH, multiplexer circuits 1137 provide the data block identified by signals DY2B or DX2B, respectively, to inputs of interface circuit 1151 as signals ADB1]); 
reading from the data rows, based on the cache hit and the second plurality of address bits (Ware, [0160 - Interface circuit 1151 transmits the data block selected by multiplexer circuits 1137 to the processor integrated circuit as signals ADB2. The processor integrated circuit provides the data block identified by signals ADB2 as the Read Data signals]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the data and tag storage and access of Ware into the DRAM of Vogelsang, for the benefit of implementing a cache memory having a large storage capacity, with associated tag circuits for identifying data stored in the cache memory also having a relatively large storage capacity (Ware, 0004).
Loh further discloses,
comparing (Loh, [0064 – As per Fig. 4, in a 30-way set-associative cache organization, when row 432a is selected, the cache tag values stored in the fields 434a-434d is used to determine which one of the 30 cache lines stored in fields 438a-438d is being accessed. The cache tag stored in field 412 within the address 410 is used in comparison logic to locate a corresponding cache line of the multiple cache lines stored in row buffer 440]; [0066 - One or more bits from the received address selects a subgroup of the cache tags stored in fields 444a-444d for the tag comparison logic]), in parallel in the plurality of comparators (Loh, [Fig. 3, Control Logic 336]; [0069 - Control logic 336 ensures the operations performed in Fig. 4, sequences 3-7 occur as a block of uninterrupted operations, thereby implying parallelism. For example, once the open operations begin in sequence 3, other memory requests that are waiting to operate on data within the memory array bank 430 are directed to continue to wait by the control logic until the sequences 3-7 have completed]), the plurality of address bits and a first plurality of tag information bits from the tag rows to determine a cache hit (Loh, [0065 - A cache line hit occurs when the cache tag value stored in field 412 matches a cache tag value stored in one of the fields 444a-444d in the row buffer 440 and a corresponding cache line state stored in the field 446 indicates a corresponding cache line is a valid cache line. The tag comparison operation reads each of the stored cache tags in fields 444a-444d in a single continuous burst]);
determining, based on the comparing (Loh, [Fig. 5, step 514]), a second plurality of address bits (Loh, [0067 – In Fig. 4, a given one of the multiple cache lines stored in the row buffer 440 is selected based on the tag comparison result. This column access is based on information stored in the received address and stored in the row buffer 440, such as the cache tags in fields 444a-444d and in the cache line state information stored in the field 446, thereby implying generating the second plurality of address bits]; [0052 – As per Fig. 4, memory array bank 430 includes multiple rows 432a-432k. Each one of the rows 432a-432k stores cache tags and cache lines for an N-way set-associative cache organization, wherein N is greater than one]); 
reading from the data rows, based on the cache hit and the second plurality of address bits (Loh, [0074 – In Fig. 5, If the tag comparisons determine a tag hit occurs in conditional step 516, then in step 520, read operations are performed on a corresponding cache line in the row buffer]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the 3D-DRAM of Loh into the DRAM of Vogelsang, Ware for the benefit of reducing latency and power consumption, wherein the processing unit uses the 3D DRAM as a cache. Each row of the multiple rows in the memory array banks of the 3D DRAM stores at least multiple cache tags and multiple corresponding cache lines indicated by the multiple cache tags. In response to receiving a memory request from the processing unit, the 3D DRAM performs a memory access according to the received memory request on a given cache line indicated by a cache tag within the received memory request (Loh, 0012). 

As per Claim 17, it is similar to claim 4 and therefore the same rejections are incorporated.


Claims 3, 7-8, 10, 14, 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Vogelsang et al (20150234707) in view of Ware (20130212331), Loh et al (20130138892) and Ware et al (20120221902, henceforth Ware2).

As per Claim 3, the rejection of claim 1 is incorporated, and Vogelsang, Ware, Loh disclose a set associative cache with banks, mats and comparators.
Ware2 further discloses,
wherein each of the plurality of banks (Ware2, [As per Fig. 2A, 1 DRAM has 16 banks and 16K mats]) comprises a plurality of data mats (Ware2, [0028 – Fig. 2A shows 16K data mats]) and one or more tag mats each having tag rows to contain the tag information (Ware2, [0028 – In Fig. 2A, each mat includes 64K bits of data. There are 16K ‘data mats’ containing data bits, and 256 ‘tag mats’ storing tag information for a total storage capacity of about 1G bits]; [0031 – In Fig. 2C, a tag mat element is also organized as a 256-bit by 256-bit array, and it contains the same type of memory cells and sense amplifiers]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the bit-replacement of Ware2 into the DRAM of Vogelsang, Ware, Loh for the benefit of utilizing a memory device which uses a bit-replacement technique to remap faulty memory cells to replacement cells. The memory device maintains both tag information and replacement data bits in dynamic storage, wherein the tag information keeps track of faulty memory cells. During a memory access which involves a faulty memory cell, the memory device maps a replacement data cell in place of the faulty memory cell. Address information which identifies the faulty cells is stored in the dynamic memory device. This address information enables the dynamic memory device to efficiently remap the faulty cells to replacement cells (Ware2, 0020).

As per Claim 7, the rejection of claim 1 is incorporated, and Vogelsang, Ware, Loh disclose a set associative cache with banks, data mats, tag mats and comparators.
Ware2 further discloses,
wherein the second plurality of address bits to be generated by the plurality of comparators to access the data in the DRAM comprises column address bits for column accesses (Ware2, [0032 - Fig. 3A shows tag-matching/comparing circuitry for a read operation. Referring to the inset box 301, each memory access is associated with 64 data bits and an additional column, which contains a 16-bit tag, which is represented as TAG[15..0]. The tag-matching circuitry operates the lower-order 12 bits of this tag, namely TAG[11..0]]; [0033 - TAG[0] contains a single replacement data bit for a faulty cell]; [0034 - Four of the tag bits TAG[11:8] are compared against the three lowest-order address bits AC[3:0]. If these match, and if an enable bit TAG[7] is also set, indicating that the tag contains a valid replacement cell, MUX enable signal 303 goes high. Finally, six or the tag bits TAG [6:1] are used to select a specific bit to be remapped out of the selected 64-bit dataword located at the memory address]; [0035 - Within the direct-mapped cache of Fig. 3A, four higher-order address bits AC[7:4] are used to select a set of 16 tag bits from the 256 bits in the selected row of the tag mat element. Next, tag bits TAG[11:8] are compared against the three lowest-order address bits AC[3:0] to determine whether the tag matches the address of the memory access, which indicates that a bit replacement should take place]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the bit-replacement of Ware2 into the DRAM of Vogelsang, Ware, Loh for the benefit of utilizing a memory device which uses a bit-replacement technique to remap faulty memory cells to replacement cells. The memory device maintains both tag information and replacement data bits in dynamic storage, wherein the tag information keeps track of faulty memory cells (Ware2, 0020).

As per Claim 8, the rejection of claim 1 is incorporated, and Vogelsang, Ware, Loh disclose a set associative cache with banks, mats and comparators.
Ware2 further discloses, 
each tag and each of the plurality of comparators (Ware2, [0032 - Fig. 3A shows a tag-matching circuitry for a read operation]; [0033 - TAG[0] contains a single replacement data bit for a faulty cell]) configurable as to bit length, or how many ways in a set (Ware2, [0031 - A ‘tag mat’ element is organized as a 256-bit by 256-bit array. And during each memory access, it outputs 16 bits]; [0033 - The determination of the optimal number of bits to associate with each tag can be empirically determined based on characteristics of a representative pattern of memory references and a representative pattern of faulty memory cells]; [0035 – In Fig. 3A, the tag-matching circuitry/comparator implements a direct-mapped cache/one way which stores a single tag for a single address out of 16 possible addresses that can be associated with the selected tag]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the bit-replacement of Ware2 into the DRAM of Vogelsang, Ware, Loh for the benefit of utilizing a memory device which uses a bit-replacement technique to remap faulty memory cells to replacement cells. The memory device maintains both tag information and replacement data bits in dynamic storage, wherein the tag information keeps track of faulty memory cells (Ware2, 0020).
Loh further clarifies,
or how many ways in a set (Loh, [0052 – Fig. 4 shows one of one or more memory array banks within a 3D DRAM. The memory array bank 430 include multiple rows 432a-432k. Each one of the rows 432a-432k stores cache tags and cache lines for an N-way set-associative cache organization, wherein N is greater than one. A different number of ways, such as 8-way, 16-way, 32-way, or other, is chosen]; [0054 - The memory array bank 430 utilizes a 30-way set-associative cache organization. Each one of the rows 432a-432k has sufficient space to store 32 ways, but 2 of the ways are utilized for storing corresponding cache tag information. For example, a cache line is 64 bytes and a cache tag is 4 bytes]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the 3D DRAM of Loh into the DRAM of Vogelsang, Ware, Ware2 for the benefit of reducing latency and power consumption, wherein in response to receiving a memory request from the processing unit, the 3D DRAM performs a memory access according to the received memory request on a given cache line indicated by a cache tag within the received memory request (Loh, Abstract).

As per Claim 10, the rejection of claim 9 is incorporated, and Vogelsang, Ware, Loh discloses a set associative cache with banks, mats and comparators.
Ware2 further discloses, 
wherein the tag rows comprise one tag row in each of the plurality of mats of each bank (Ware2, [0028 - In the Fig. 2A memory device, there are 16K ‘data mats’ containing data bits, and 256 ‘tag mats’ storing tag information for a total storage capacity of about 1G bits. During a memory access, a word line from a row decoder selects a specific row, which runs through 64 mats. Next, column-decode logic selects a single bit from each of the 64 mats]), so that a tag row of one mat is associated with data rows of a differing mat in a same bank for concurrent access thereof (Ware2, [0044 - In FIG. 5A, the tag bits are stored in the smaller array on the left-hand side of the figure. This smaller array has a 16-to-1 column decoder, which uses four address bits AC [7:4] to select one of 16 possible column groups for each row. In contrast, the larger data array, located on the right-hand side of Fig. 5A, has a 256-to-1 column decoder which uses eight address bits AC[7:0] to select one of 256 possible columns per row. Hence, in a given row, there are 16 possible data columns for each 12-bit tag]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the bit-replacement of Ware2 into the DRAM of Vogelsang, Ware, Loh for the benefit of utilizing a memory device which uses a bit-replacement technique to remap faulty memory cells to replacement cells. The memory device maintains both tag information and replacement data bits in dynamic storage, wherein the tag information keeps track of faulty memory cells (Ware2, 0020).

As per Claim 14, it is similar to claim 7 and therefore the same rejections are incorporated.

As per Claim 19, it is similar to claim 8 and therefore the same rejections are incorporated.

As per Claim 20, it is similar to claim 7 and therefore the same rejections are incorporated.


Claims 6, 13, 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Vogelsang et al (20150234707) in view of Ware (20130212331), Loh et al (20130138892) and Ramanujan et al (20140304475).

As per Claim 6, the rejection of claim 1 is incorporated, and Vogelsang, Ware, Loh disclose a set associative cache, banks and operation modes.
Ramanujan further discloses,
the plurality of banks operable in a standard DRAM mode and in a set associative cache mode (Ramanujan, [0098 - Cache may be a direct mapped cache, a fully associative cache, a multi-way set-associative cache]; [0116 – In Fig. 4A, DIMMs 450-451 use DDR slots and electrical connections defining DDR channels 440 with DDR address, data and control lines and voltages, .e.g., the DDR3 or DDR4 standard as defined by the JEDEC]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the multi-level memory hierarchy of Ramanujan into the DRAM of Vogelsang, Ware, Loh for the benefit of using a cache that may be a direct mapped cache, a fully associative cache, a multi-way set-associative cache, or a cache with another type of mapping. If multiple cores are included, then the cache includes one large portion shared among all cores or may be divided into several separately functional slices (Ramanujan, 0098).

As per Claim 13, the rejection of claim 9 is incorporated, and Vogelsang, Ware, Loh disclose a set associative cache, banks and operation modes.
Ramanujan further discloses,
a mode register (Ramanujan, [0206 – Fig. 6A, range register/RR 655 for each MSC 610]), to select between operating the plurality of banks in a standard DRAM mode with the plurality of comparators disabled (Ramanujan, [0152 - Utilizing a direct-mapped cache architecture allows the near memory address to be directly extracted from the system memory address reduces or eliminates the latency cost of looking up the tag store before the MSC 510 can be read, thereby significantly improving performance. Moreover, the time to check the cache tags to decide if the MSC 510 has the required data is also eliminated as it is done in parallel with the ECC check of the data read form the MSC, thereby implying that the comparators are disabled]), 
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the multi-level memory hierarchy of Ramanujan into the DRAM of Vogelsang, Ware, Loh for the benefit of using a cache that may be a direct mapped cache, a fully associative cache, a multi-way set-associative cache, or a cache with another type of mapping. If multiple cores are included, then the cache includes one large portion shared among all cores or may be divided into several separately functional slices (Ramanujan, 0098).
and operating the plurality of banks in a set associative cache mode with the plurality of comparators operating in parallel across the tag rows (Vogelsang, [0086 - Fig. 11 shows a tag memory logic circuit 1100, which determines when repair elements are enabled. The tag memory logic 1100 receives the bank address (BA[2:0]) and row address (RA[12:0]) when a row in the core is activated]; [0089 – A repair or no repair will take place each time the DRAM receives a bank address BA[2:0] and row address RA[12:0] indicating a row in the core is to be activated. The cache sets are accessed and their outputs are compared in parallel with the loading of the sense amplifiers in the selected mats. The select output will be stable when column accesses are performed on the activated row]).

As per Claim 18, the rejection of claim 16 is incorporated, and Vogelsang, Ware, Loh disclose a set associative cache, banks and operation modes.
Ramanujan further discloses,
selecting to operate the DRAM in a set associative cache mode (Ramanujan, [0144 - Fig. 5B gives additional details of MSC 510. Here a set of logical units responsible for commands and addressing including a command buffer tracking unit 542 for buffering commands/addresses and a cache access mode check unit 544 which selects an MSC operating mode in response to control signal from an MSC Range Register/RR unit 545]; [0215 - The MSC in multi-level memory hierarchy may be a Set-Associative, Write-Back Cache]), from a choice between the set associative cache mode and a standard DRAM mode (Ramanujan, [0098 - Cache may be a direct mapped cache, a fully associative cache, a multi-way set-associative cache]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the multi-level memory hierarchy of Ramanujan into the DRAM of Vogelsang, Ware, Loh for the benefit of using a cache that may be a direct mapped cache, a fully associative cache, a multi-way set-associative cache, or a cache with another type of mapping. If multiple cores are included, then the cache includes one large portion shared among all cores or may be divided into several separately functional slices (Ramanujan, 0098).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132